218 S.E.2d 480 (1975)
27 N.C. App. 200
Keith D. CLINE and Patricia P. Cline
v.
B. F. SEAGLE t/a B. F. Seagle Realty Co.
No. 7525DC395.
Court of Appeals of North Carolina.
October 15, 1975.
*481 Carroll W. Weathers, Jr., Hickory, for plaintiffs-appellees.
Butner, Rudisill & Brackett by J. Steven Brackett, Hickory, for defendant-appellant.
CLARK, Judge.
The dispositive question presented on appeal is whether the trial court erred in granting judgment on the pleadings for the plaintiffs. We hold that it did.
In Jones v. Warren, 274 N.C. 166, 170, 161 S.E.2d 467, 470 (1968), the court said, "The law does not authorize the entry of a judgment on the pleadings in any case where the pleadings raise an issue of fact on any single material proposition. [Citations omitted]." We think at least one issue arises on the pleadings: Did the parties intend that the contract be conditioned on plaintiffs' obtaining financing for the purchase? The pleadings raise a major question as to what the minds of the parties contemplated would embody their contract. Interpretation of contract language cannot begin until it is determined what terms and clauses constitute the contract. The pleadings raise contradicting assertions as to what terms comprised this contract. Because the pleadings raised this material question, judgment on the pleadings become inappropriate in spite of the consent by the attorneys.
Form contracts present problems because frequently they contain terms that are not pertinent to the agreement at hand. Often these undesired terms are marked out to indicate that they are not to be included as a part of the agreement.
*482 Where a blank in a contract is not filled and not marked out, whether it is rejected as surplusage or omissions are supplied, depends upon the intention of the parties. This intention may be inferred from the contract if it appears with certainty; if not, the intention must be determined from evidence of the transaction and its details. 17 Am.Jur.2d, Contracts, § 261 (1964).
Whether the terms in question in this case were intended to be included or excluded does not appear with certainty from the contract or from the pleadings. Therefore, evidence will be required to determine what the intentions of the parties were in light of their actions and representations leading up to the consummation of this agreement.
What other issues, if any, arise on the pleadings we leave for later determination by the trial court.
Reversed.
BRITT and PARKER, JJ., concur.